      CASE 0:20-cv-01199-DWF-DTS Document 21 Filed 08/18/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 John L. Berman,                                           Civil No. 20-1199 (DWF/DTS)

                      Plaintiff,

 v.                                                                               ORDER

 Hon. Susan L. Segal, in her official
 capacity as Chief Judge, Minnesota Court
 of Appeals; and Hon. Lori S. Gildea, in
 her official capacity as Chief Judge,
 Minnesota Supreme Court,

                      Defendants.


       The above matter comes before the Court upon pro se Plaintiff’s Motion for Relief

Under Rules 59(e) and 60(b)(6) (Doc. No. 18) wherein Plaintiff challenges the dismissal

of this case. On July 16, 2020, the Court adopted Magistrate Judge Schultz’s Report and

Recommendation dated May 21, 2020 and dismissed the present matter as frivolous.

(Doc. No. 16.) Judgment was entered the same day. (Doc. No. 17.)

       The Court’s Local Rules authorize a party to move for reconsideration after

obtaining leave, upon a showing of “compelling circumstances.” D. Minn. LR 7.1(j).

Plaintiff’s present motion could properly be considered a request to file a motion for

reconsideration. A motion to reconsider, however, should not be employed to relitigate

old issues, but rather to “afford an opportunity for relief in extraordinary circumstances.”

Dale & Selby Superette & Deli v. U.S. Dept. of Agric., 838 F. Supp. 1346, 1348 (D.

Minn. 1993). Even if Plaintiff had made such a request, the Court would have denied it,
     CASE 0:20-cv-01199-DWF-DTS Document 21 Filed 08/18/20 Page 2 of 3




as there appear to be no compelling circumstances to justify a motion to reconsider the

Court’s July 16, 2020 Order.

       Rule 59(e) motions serve a limited function of correcting “manifest errors of law

or fact or to present newly discovered evidence.” United States v. Metro. St. Louis Sewer

Dist., 440 F.3d 930, 933 (8th Cir. 2006) (citation omitted). Rule 59 motions cannot be

used to introduce new evidence, tender new legal theories, or raise arguments which

could have been raised before the entry of judgment. Id. Rule 60(b) states that “[t]he

court may relieve a party . . . from a final judgment, order, or proceeding” for reasons

such as mistake, inadvertence, surprise, excusable neglect, newly discovered evidence, or

fraud. Fed. R. Civ. P. 60(b)(1)-(3). Plaintiff cites to Rule 60(b)(6), which allows for

relief for “any other reason that justifies relief.” The rule provides for “extraordinary

relief” that may only be granted “upon an adequate showing of exceptional

circumstances.” In re Levaquin Prods. Liab. Litig., 739 F.3d 401, 404 (8th Cir. 2014)

(citation omitted).

       Here, the Court dismissed Plaintiff’s claims after concluding that they are

frivolous. In particular, the Court found that Plaintiff’s case, wherein he challenged the

constitutionality of the Minnesota IFP statute as well as the application of the statute to a

state-court appeal in this Court, lacked merit. The Court explained that the litigation

brought by Plaintiff in state court did not fit within the exceptions that would support a

waiver of court fees in a civil case, that Plaintiff has no constitutional right to bring a

frivolous action, that Plaintiff’s attack on the Minnesota IFP system is groundless, and

that Plaintiff’s challenge to the Minnesota trial court’s specific finding that Plaintiff’s


                                               2
      CASE 0:20-cv-01199-DWF-DTS Document 21 Filed 08/18/20 Page 3 of 3




appeal was frivolous was for state appellate court review, not an appeal to the federal

district court.

       The Court has considered Plaintiff’s arguments in support of his present motion

for relief. It appears to the Court that Plaintiff is attempting to relitigate arguments

previously made or that could have been made. Morevoer, the Court discerns no

manifest error of law that was created by a disregard, misapplication, or failure to

recognize controlling precedent. In addition, Plaintiff offers no newly discovered

evidence or law that would merit a reversal of the Court’s prior order. In short, Plaintiff

failed to identify any “extraordinary” circumstances that would warrant the relief

requested. Accordingly, the Court denies Plaintiff’s motion.

       Based upon the Court’s review of the record, the arguments and submissions of

the parties, and the Court being otherwise duly advised in the premises, IT IS HEREBY

ORDERED that: Plaintiff’s Motion for Relief Under Rules 59(e) and 60(b)(6) (Doc.

No. [18]) is respectfully DENIED.


Dated: August 18, 2020                             s/Donovan W. Frank
                                                   DONOVAN W. FRANK
                                                   United States District Judge




                                               3
